Citation Nr: 1509755	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  03-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee, disability to include as secondary to service-connected pes cavus.  

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected pes cavus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) from a June 2001 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005, the Veteran and his mother testified at the St. Petersburg RO before a Decision Review Officer (DRO).  While the Veteran was also invited to testify at a personal hearing before a Veterans Law Judge, he declined that opportunity.

In February 2007, May 2008, and November 2010, the Board remanded the above-captioned claims for additional development.  The Board then denied those claims in a June 2011 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In response, the CAVC issued a March 2013 Memorandum Decision and a concurrent Order, vacating the June 2011 denial and remanding the Veteran's claims listed above as well as service connection for a low back disorder to the Board for reconsideration.  In an April 2014 decision, the Board denied the claims for knee disorders and remanded the claim for low back disorder to the agency of original jurisdiction (AOJ).  

The Veteran appealed the April 2014 decision denying service connection for knee disabilities to the CAVC.  In response, the CAVC issued an October 2014 Order granting a joint motion for partial remand (JMPR) between the parties, vacating the April 2014 denial as to the knee disorders and remanding the matters to the Board for reconsideration.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

As to the claim for low back disability remanded in April 2014, the Board notes that development is still being undertaken by the AOJ to comply with the remand directives.  The Board also notes that appellant submitted argument and a medical opinion with AOJ waiver directly to the Board in July 2014.  Nonetheless, the VBMS reflects that as of August 2014 the AOJ was in the process of completing the medical opinion request.  The matter has not yet been returned to the Board for appellate review, and will not be addressed in this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMPR supporting the April 2014 Order directs that the Board readjudicate the Veteran's claims for service connection for right and left knee disorders, to include as secondary to service connected pes cavus.  It references the Memorandum Decision and notes that the Board relied on a December 2010 VA negative medical opinion from a VA physician which concluded that there was no accepted medical literature that he was aware of causally relating bilateral pes cavus to degenerative arthritis of the knee, but the Veteran in 2011 submitted an internet article from Sutter Health's website stating that high arches "can contribute to painful problems in the feet, knees, back and hips."  

In the JMPR, the Court orders, as it did in the May 2013 Memorandum Decision, that the Board consider if the Sutter Health Internet article submitted by the Veteran constitutes "medical literature."  If so, in accordance with the terms of the March 2013 Memorandum Decision, the Board then must seek clarification from the VA doctor as to whether the Sutter article impacts his determination that no medical literature exists supporting a finding that pes cavus could cause or aggravate the Veteran's bilateral knee condition.  
The Board finds, for purposes of this remand, that the Sutter article can be construed as medical literature that should be sent to the VA physician, or a suitable substitute VA physician, to seek clarification as to whether the article impacts his determination.  The Board notes that the VA examiner's opinion was that a January 2000 and an April 2008 opinion were cursory and offered no information upon which to base a decision on causation.  It went on to state, "In order for those opinions to be valid there would need to be a body of knowledge that would support those opinions.  There is no body of knowledge, ie no medical literature, that would support those statements."  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to forward the Veteran's VVA/VBMS records to the VA examiner who provided the December 2010 VA opinion, or a suitable substitute physician, in order to obtain an addendum to the December 2010 opinion regarding the etiology of the Veteran's bilateral knee disability. 

Based on a review of the entire record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disability is caused or aggravated by his service or pes cavus.  The opinion should be provided based on a review of the medical evidence of record, including the opinions referenced in the December 2010 report, and consideration of the aforementioned Sutter Health Internet article. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If further examination is necessary to provide the requested opinion, such examination must be provided.

2.  Thereafter, the AOJ should readjudicate the claims of entitlement to service connection for knee disabilities, including consideration of evidence received since the most recent supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran should he provided a SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


